Appeal from an order of the Supreme Court, Onondaga County (John V Centra, J.), entered May 12, 2006 in a proceeding pursuant to EDPL article 4. The order, among other things, denied the motion of respondent DSW Shoe Warehouse, Inc. to dismiss the petition, granted the petition and authorized petitioner to acquire by condemnation certain Carousel Center interests of that respondent.
It is hereby ordered that the order so appealed from be and the same hereby is affirmed without costs.
Same memorandum as in Matter of City of Syracuse Indus. Dev. Agency (J.C. Penney Corp., Inc. — Carousel Ctr. Co., L.P.) (32 AD3d 1332 [2006]).
All concur except Hurlbutt, J.P., who dissents and votes to reverse in accordance with the same dissenting memorandum as in Matter of City of Syracuse Indus. Dev. Agency (J.C. Penney Corp., Inc. — Carousel Ctr. Co., L.P.) (32 AD3d 1332 [2006]). Present — Hurlbutt, J.P., Scudder, Gorski and Green, JJ.